DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The amendments filed 26February2021 are acknowledged. Claims 1, 5-6, 10, 15, and 19-24 were canceled. Claims 2-4, 7-9, 11-14, 16-18 are pending. Claims 2-4, 7-9, 11-13, 16-18 are amended (claim 14 is original).
Claims 2-4, 7-9, 11-14, 16-18 are examined on the merits herein.

	
Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) [US provisional 61/030,152 filed 20February2008], 35 U.S.C. 121 [divisionals], and 35 U.S.C. 365(c) [a US national stage entry] in the ADS filed 25February2021 is acknowledged. Claims 2-4, 7-9, 11-14, 16-18 have an effective filing date of 20February2008.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 2, upon which claim 7 depends, recites “a method of producing a plant, said method comprising growing a plant cell comprising an exogenous nucleic acid ….”. Then claim 7 recites “the method of claim 2 further comprising introducing into a plant cell the exogenous nucleic acid ….” Based on the specification, it is believed that claim 7 is adding a step for before the growing step of claim 2. However, claim 7 should be amended to make that clear on the face of the claims (e.g., “the method of claim 2 further comprising a prior step of introducing into a plant cell the exogenous nucleic acid ….” or “the method of claim 2 further comprising, prior to growing a plant cell, introducing into a plant cell the exogenous nucleic acid ….”). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) (AIA ) /second paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has not given “Pfam” or “Pfam domain” a clear and concise definition within the specification. As acknowledged by Applicant within the specification at page 37, ¶142; “Pfam” is used in the field to reference a publicly accessible database and its accompanying website. “Pfam” does not, itself, reference any particular protein domain(s) or other structures. Claim 3 is therefore indefinite at least because it is not clear what is meant by “Pfam domain” in that claim. Furthermore, and for clarity of the record the protein comprising SEQ ID NO: 218 does not appear to comprise any conserved domains when reviewed via BLAST, a fact that exacerbates this issue of what is meant by “Pfam domain”. In addition, whether a molecule is deemed to comprise a particular domain via a search of the Pfam database depends upon the search parameters utilized. At least because no search parameters are specified, it would not be possible to determine what molecules are within the metes and bounds of the claim.   

Claim Rejections - 35 USC § 112(a) (AIA ) /first paragraph (pre-AIA ) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 7, 11, and 13-14, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These claims are directed toward changing the low-nitrogen tolerance of a plant or plant cell via a polypeptide comprising an amino acid sequence with at least 85% sequence identity, or 90% sequence identity, to SEQ ID NO: 218 or a polynucleotide comprising a nucleic acid sequence with at least 85% sequence identity, or 90% sequence identity, to SEQ ID NO: 217. For the sake of the following discussion, it is noted that: a sequence having 85% identity to SEQ ID NO: 218 comprises any 24 amino acid changes (anywhere in the sequence) as compared to the 158-residue-long sequence SEQ ID NO: 218 (.85 x 158 = 134.3, rounded to the nearest whole number 134; 158 – 134 = 24); a sequence having 90% identity to SEQ ID NO: 218 comprises any 16 amino acid changes (anywhere in the sequence) as compared to the 158-residue-long sequence SEQ ID NO: 218 (.90 x 158 = 142.2, rounded to the nearest whole number 142; 158 – 142 = 16).
The specification describes increasing low-nitrogen tolerance of a plant/plant cell via, for example, introducing a polypeptide comprising SEQ ID NO: 218 or a polynucleotide comprising SEQ ID NO: 217 into a plant/plant cell (Example 14 at ¶¶493-494 on pages 141-142 of this specification, note that the polypeptide comprising SEQ ID NO: 218 is also referred to as “ME03123” in the specification). 
The specification does describe several methods for identifying homologs/orthologs of the low nitrogen tolerance-modulating polypeptide comprising SEQ ID NO: 218 such as via amino acid sequence identity including across a conserved amino acid domain (see (B.) at ¶¶140-143 on pages 36-37 and ¶152 on page 40) and via Hidden Markov Model (HMM) analysis (“HMMER”) (see (C.) at ¶¶202-205 on pages 55-56 and ¶214 on page 58). Presumptively identified using one or both of these techniques, the specification describes twelve, what the specification calls, “homologs and/or orthologs” of the low nitrogen tolerance-modulating polypeptide comprising SEQ ID NO: 218 (“ME03123”): the polypeptide comprising SEQ ID NO: 220, 222, 223, 225 (“ME13006” discussed at Example 41), 227, 229, 230, 231, 232, 1039, 1049, or 1052 (specification at ¶152 on page 40). For clarity of the record, FIG. 9 only provides a subset of these homologs/orthologs. However, 
(1) only one of these supposed homologs/orthologs fall within the scope of these claims in that only a polypeptide comprising SEQ ID NO: 223 (with 99.37% identity to SEQ ID NO: 218) has at least 85% identity to SEQ ID NO: 218 (see percent identity matrix below, provided via Multiple Sequence Alignment (MSA) of these thirteen sequences via Clustal O(1.2.4)); 
(2) this one “homolog/ortholog” (species) is not representative of the entire breadth of these claims (claimed genus) at least because the sequence SEQ ID NO: 223 is nearly identical to the sequence SEQ ID NO: 218 (they differ in one amino acid, as is shown in the alignment below); and 
(3) there is no structure::function information in the specification to supplement the lack of disclosed species within the claimed genus. In fact, the specification makes it clear that a polypeptide comprising SEQ ID NO: 218 has an unknown function (page 141, ¶493 at line 9). 


The prior art does not remedy the deficiencies of the specification at least because the prior art is commensurate with the specification: the prior art teaches a polypeptide comprising SEQ ID NO: 218 (also referred to as “At1G29970”, a “60S ribosomal protein L18a-1 protein” in the art) but the prior art does not describe functional variants thereof or even methods of identifying them such as by percent sequence identity (e.g., 85% or more) or structure::function relationship(s).1
 Without more, there is neither a description of a sufficient number of species within the claimed genus that are ‘representative of the full variety and scope of the genus’ nor the establishment of ‘a reasonable structure::function correlation’ sufficient for a skilled artisan at the time this invention was made to reasonably believe Applicant was in possession of the full metes and bounds of the claimed subject matter.2

Percent Identity Matrix (via Clustal2.1) of SEQ ID NO: 218 and its “homologs and/or orthologs”:


     SEQ 232         100.00   39.13   42.15   42.15   36.15   37.04   40.88   39.42   43.18   41.27   39.37   39.55   39.55
     SEQ 225          39.13  100.00   76.60   75.89   41.13   42.54   39.29   41.73   42.31   44.72   49.57   45.31   43.41
     SEQ 218          42.15   76.60  100.00   99.37   40.60   42.95   40.00   43.80   45.00   44.70   48.82   46.32   43.38
     SEQ 223          42.15   75.89   99.37  100.00   40.60   42.95   40.00   43.80   45.00   44.70   48.82   46.32   43.38
     SEQ 1049         36.15   41.13   40.60   40.60  100.00   46.94   49.67   46.31   51.02   53.06   50.00   41.86   39.79
     SEQ 231          37.04   42.54   42.95   42.95   46.94  100.00   60.00   59.52   65.48   53.47   60.14   52.03   48.65
     SEQ 230          40.88   39.29   40.00   40.00   49.67   60.00  100.00   70.41   77.33   57.05   57.14   55.56   50.33
     SEQ 229          39.42   41.73   43.80   43.80   46.31   59.52   70.41  100.00   82.93   53.06   52.74   53.64   54.97
     SEQ 1052         43.18   42.31   45.00   45.00   51.02   65.48   77.33   82.93  100.00   59.57   61.59   57.43   52.70
     SEQ 227          41.27   44.72   44.70   44.70   53.06   53.47   57.05   53.06   59.57  100.00   67.36   63.89   56.94
     SEQ 220          39.37   49.57   48.82   48.82   50.00   60.14   57.14   52.74   61.59   67.36  100.00   76.92   69.23
     SEQ 222          39.55   45.31   46.32   46.32   41.86   52.03   55.56   53.64   57.43   63.89   76.92  100.00   89.44
     SEQ 1039         39.55   43.41   43.38   43.38   39.79   48.65   50.33   54.97   52.70   56.94   69.23   89.44  100.00
 

CLUSTAL O(1.2.4) MSA of this application’s SEQ ID NOs: 218 and 223:


218      MDEEAAKPRDSTVNQQHQYYYGTFQGVANFPTPAPPPQFMQPQHPITTFPGHAYQNLQGH	60
223      MDEEAAKPRDSTVNQQHQYYYGTFQGVANFPTPTPPPQFMQPQHPITTFPGHAYQNLQGH	60
         *********************************:**************************

218      GGGVNYAQGFPVVVPDYTVVEVRPMIEHELPCCGLGMGWFLFIMGFLFGGIPWYLGAFIV	120
223      GGGVNYAQGFPVVVPDYTVVEVRPMIEHELPCCGLGMGWFLFIMGFLFGGIPWYLGAFIV	120
         ************************************************************

218      LVTSVDHREKAGYVACSIASVVYLIAVMLGMTGDINIW	158
223      LVTSVDHREKAGYVACSIASVVYLIAVMLGMTGDINIW	158
         **************************************

Alignment of ALEXANDROV & BROVER SEQ ID NO: 27007 to this application’s SEQ ID NO: 218:
See the 26July2022 sequence search results file “20220725_135633_us-17-185-463-218.rapbm”
RESULT 1
US-11-056-355B-27007
; Sequence 27007, Application US/11056355B
; Publication No. US20060150283A1
; GENERAL INFORMATION:
;  APPLICANT: Brover, Vyacheslav
;  APPLICANT:  Alexandrov, Nickolai
;  TITLE OF INVENTION: Sequence Determined DNA Fragments and Corresponding
;  TITLE OF INVENTION:  Polypeptides Encoded Thereby
;  FILE REFERENCE: 2750-1590PUS2
;  CURRENT APPLICATION NUMBER: US/11/056,355B
;  CURRENT FILING DATE:  2005-02-14
;  PRIOR APPLICATION NUMBER: 60/544,190
;  PRIOR FILING DATE: 2004-02-13
;  NUMBER OF SEQ ID NOS: 119966
; SEQ ID NO 27007
;   LENGTH: 158
;   TYPE: prt
;   ORGANISM: Arabidopsis thaliana
;   FEATURE: 
;   NAME/KEY: peptide
;   LOCATION: (1)..(158)
;   OTHER INFORMATION: Ceres Seq. ID no. 12330009
US-11-056-355B-27007

  Query Match             100.0%;  Score 873;  DB 6;  Length 158;
  Best Local Similarity   100.0%;  
  Matches  158;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDEEAAKPRDSTVNQQHQYYYGTFQGVANFPTPAPPPQFMQPQHPITTFPGHAYQNLQGH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDEEAAKPRDSTVNQQHQYYYGTFQGVANFPTPAPPPQFMQPQHPITTFPGHAYQNLQGH 60

Qy         61 GGGVNYAQGFPVVVPDYTVVEVRPMIEHELPCCGLGMGWFLFIMGFLFGGIPWYLGAFIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGGVNYAQGFPVVVPDYTVVEVRPMIEHELPCCGLGMGWFLFIMGFLFGGIPWYLGAFIV 120

Qy        121 LVTSVDHREKAGYVACSIASVVYLIAVMLGMTGDINIW 158
              ||||||||||||||||||||||||||||||||||||||
Db        121 LVTSVDHREKAGYVACSIASVVYLIAVMLGMTGDINIW 158

Alignment of ALEXANDROV & BROVER SEQ ID NO: 102506 to this application’s SEQ ID NO: 217:
See the 26July2022 sequence search results file “20220725_135640_us-17-185-463-217.rnpbm”

RESULT 1
US-11-056-355B-102506
; Sequence 102506, Application US/11056355B
; Publication No. US20060150283A1
; GENERAL INFORMATION:
;  APPLICANT: Brover, Vyacheslav
;  APPLICANT:  Alexandrov, Nickolai
;  TITLE OF INVENTION: Sequence Determined DNA Fragments and Corresponding
;  TITLE OF INVENTION:  Polypeptides Encoded Thereby
;  FILE REFERENCE: 2750-1590PUS2
;  CURRENT APPLICATION NUMBER: US/11/056,355B
;  CURRENT FILING DATE:  2005-02-14
;  PRIOR APPLICATION NUMBER: 60/544,190
;  PRIOR FILING DATE: 2004-02-13
;  NUMBER OF SEQ ID NOS: 119966
; SEQ ID NO 102506
;   LENGTH: 790
;   TYPE: DNA
;   ORGANISM: Arabidopsis thaliana
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (1)..(790)
;   OTHER INFORMATION: Ceres Seq. ID no. 13610543
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (1)..(790)
;   OTHER INFORMATION: Ortholog of  Ceres SEQ ID NO 13661557
;   OTHER INFORMATION: as cited in SEQ ID NO 60999
US-11-056-355B-102506

  Query Match             100.0%;  Score 790;  DB 22;  Length 790;
  Best Local Similarity   100.0%;  
  Matches  790;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGTCTCTTTTCTCCTCGTCTCTGCCTAGCCGATAAATTCGCCGTTCTCCATCGGTAAAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAGTCTCTTTTCTCCTCGTCTCTGCCTAGCCGATAAATTCGCCGTTCTCCATCGGTAAAC 60

Qy         61 GCAGCTGAGGAGCTAGATAATTCTCTGATATCTGCGTTACGCCGGTGTGGAAGCAAAATT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCAGCTGAGGAGCTAGATAATTCTCTGATATCTGCGTTACGCCGGTGTGGAAGCAAAATT 120

Qy        121 TAGGTTAATCGGATCTCAATTATGGACGAAGAGGCAGCAAAACCTAGAGACTCCACCGTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TAGGTTAATCGGATCTCAATTATGGACGAAGAGGCAGCAAAACCTAGAGACTCCACCGTG 180

Qy        181 AATCAGCAACATCAATACTATTACGGAACGTTTCAAGGCGTTGCGAATTTTCCTACTCCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AATCAGCAACATCAATACTATTACGGAACGTTTCAAGGCGTTGCGAATTTTCCTACTCCT 240

Qy        241 ACTCCACCACCGCAATTTATGCAACCACAGCATCCGATTACTACGTTTCCTGGACATGCT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACTCCACCACCGCAATTTATGCAACCACAGCATCCGATTACTACGTTTCCTGGACATGCT 300

Qy        301 TACCAAAATCTCCAAGGTCATGGTGGTGGTGTGAATTATGCTCAAGGATTCCCAGTTGTT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TACCAAAATCTCCAAGGTCATGGTGGTGGTGTGAATTATGCTCAAGGATTCCCAGTTGTT 360

Qy        361 GTTCCTGATTATACAGTGGTTGAGGTGAGACCAATGATAGAGCATGAACTTCCTTGTTGT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GTTCCTGATTATACAGTGGTTGAGGTGAGACCAATGATAGAGCATGAACTTCCTTGTTGT 420

Qy        421 GGCTTGGGCATGGGCTGGTTTCTGTTTATCATGGGCTTCTTGTTCGGTGGGATCCCTTGG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GGCTTGGGCATGGGCTGGTTTCTGTTTATCATGGGCTTCTTGTTCGGTGGGATCCCTTGG 480

Qy        481 TACCTCGGTGCTTTTATTGTTCTAGTCACATCTGTTGATCACCGCGAGAAAGCTGGTTAC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TACCTCGGTGCTTTTATTGTTCTAGTCACATCTGTTGATCACCGCGAGAAAGCTGGTTAC 540

Qy        541 GTTGCCTGTTCAATCGCATCCGTTGTCTATTTGATTGCCGTCATGCTCGGGATGACTGGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GTTGCCTGTTCAATCGCATCCGTTGTCTATTTGATTGCCGTCATGCTCGGGATGACTGGG 600

Qy        601 GATATTAACATCTGGTGAAACTACTCCCCAGCCAAAACCAAACTCAATCTTGTATATATA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GATATTAACATCTGGTGAAACTACTCCCCAGCCAAAACCAAACTCAATCTTGTATATATA 660

Qy        661 TCTACATATATACTCGAAAACGTAGATATATATCAATATCATTTACACCAGTTATTGCTG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TCTACATATATACTCGAAAACGTAGATATATATCAATATCATTTACACCAGTTATTGCTG 720

Qy        721 ATTTTAGTGAGTTACAGAAGGGAAATATTTGTAACTTTGTGTTGAATTTTATATCATAAC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ATTTTAGTGAGTTACAGAAGGGAAATATTTGTAACTTTGTGTTGAATTTTATATCATAAC 780

Qy        781 TAAATATTGT 790
              ||||||||||
Db        781 TAAATATTGT 790

Claims 2-4, 7-9, 11-14, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 11 state that the plant/plant cell “has a difference in the level of low-nitrogen tolerance as compared to the corresponding level of low-nitrogen tolerance of a control plant that does not comprise said nucleic acid”. I.e., these claims encompass increasing and decreasing low-nitrogen tolerance of a plant/plant cell using the claimed polypeptide or polynucleotide molecules.
The specification only describes an increase in low-nitrogen tolerance of a plant/plant cell as being desirable and achievable via, for example, introducing a polypeptide comprising SEQ ID NO: 218 or a polynucleotide comprising SEQ ID NO: 217 into a plant/plant cell (Example 14 at ¶¶493-494 on pages 141-142 of this specification, note that the polypeptide comprising SEQ ID NO: 218 is also referred to as “ME03123” in the specification). 
The specification does not describe decreasing low-nitrogen tolerance of a plant or plant cell. 
The prior art does not compensate for the deficiencies of the specification.
Based on the current record, a person with skill in the art at the time this invention was made would not have reasonably recognized Applicant as being in possession of decreasing low-nitrogen tolerance of a plant or plant cell (for example, with a polypeptide molecule comprising SEQ ID NO: 218 or a polynucleotide molecule comprising SEQ ID NO: 217). 
An amendment of the claims to, for example, “… plant cell has an increase in the level of low-nitrogen tolerance ….” would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-4, 7-9, 11-14, 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ALEXANDROV & BROVER (US 2006/0150283, Appl. No. 11056355 filed 13February2004, published 06July2006).
For clarity of the record, claims 3 and 7 are rejected above as indefinite.
ALEXANDROV & BROVER teach the polypeptide comprising SEQ ID NO: 27007, which has 100% identity to this application’s SEQ ID NO: 218 as shown in the above alignment, and the polynucleotide comprising SEQ ID NO: 102506, which has 100% identity to this application’s SEQ ID NO: 217 as shown in the above alignment.
  ALEXANDROV & BROVER teach a plant or plant cell comprising the nucleic acid molecule comprising SEQ ID NO: 102506 operably linked to a regulatory region (“regulatory sequence” therein) and, optionally, regenerating (i.e., growing) a plant from one such plant cell (claims 6-10 at page 104 and claims 13 and 15-18 at page 105). [claims 2-4, 7-9, 11-13, and 17-18] Based on the current record, the plants of ALEXANDROV & BROVER (i.e., transgenic plants expressing SEQ ID NO: 217 and producing SEQ ID NO: 218) would inherently have an increased tolerance to low-nitrogen conditions [claims 2 and 11]. ALEXANDROV & BROVER teach the plant is Zea mays (corn) (see the last line of ¶750 on page 76) [claim 14] and corn seed from transgenic corn plants (see ¶473 at page 42) [claim 16]. 
In the interest of compact prosecution, amending method claim 2 so that it requires appreciating the nexus to increased tolerance to low-nitrogen conditions would remove claim 2 from this rejection (e.g., … “and selecting a plant produced from said plant cell for having increased low-nitrogen tolerance as compared to the corresponding level of low-nitrogen tolerance of a control plant that does not comprise said nucleic acid.”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad ABRAHAM can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA STEPHENS/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., SEQ ID NO: 27007 of ALEXANDROV & BROVER US 2006/0150283, Appl. No. 11056355 filed 13February2004, published 06July2006; see also UniProtKB Accession No. Q8L9S1 version 25 “R18AL_ARATH” described as a “60S ribosomal protein L18a-1”, dated 04December2007.
        2 See MPEP § 2163(II)(A)(3)(a)(ii).